EXHIBIT 10.1




AMENDMENT TO

ARTICLES OF INCORPORATION OF

FORCE PROTECTION VIDEO EQUIPMENT CORP.




THE UNDERSIGNED, being the sole director of Force Protection Video Equipment
Corp. pursuant to Florida Statute 607.10025 and Florida Statutes 607.1003 does
hereby amend the Articles of Incorporation effective on the later date of
November 1, 2018 or the date upon which FINRA approves the Company’s 1-1000
reverse spilt, and pursuant to the authority granted to the Board of Directors
by the Consent Action of the Majority Shareholder dated April 4, 2018, which
authorized the Company to undertake a reverse split at the ratio of 1 share for
each 1,000 shares issued and outstanding, amends the Articles of Incorporation
as follows:







ARTICLE IV

SHARES




Pursuant to Florida Statute 607.10025 and Florida Statutes 607.1003

the authorized common stock of this corporation shall remain at 20,000,000,000
shares, $0.0001 par value. Effective as of this filing or the date FINRA
approves the Company’s reverse split, each one thousand (1,000) shares of common
stock, $0.0001 par value per share, issued and outstanding as of that date, (the
“old Common Stock”), will be changed into one (1) fully paid and nonassessable
share of common stock, $0.0001 par value per share (the “New Common Stock”).
Each certificate that represented shares of Old Common Stock shall, after the
effective date of these Articles of Amendment (the “Effective Date”), shall
represent the number of shares of New Common Stock into which the shares of Old
Common Stock represented by such certificate were reclassified and converted
into hereby; provided, however, that each person holding of record a certificate
or certificates that represented shares of Old Common Stock shall receive, upon
surrender of said certificate or certificates, a new certificate or
certificates, as the case may be, evidencing and representing the number of
shares of New Common Stock to which such person is entitled pursuant to this
Amendment. Notwithstanding the foregoing, no fractional shares shall be issued
in connection with the Consolidation. Fractional shares shall be rounded up to
the nearest whole share. Nothing in this Amendment shall adversely affect the
rights or preferences of the holders of any of the outstanding shares of common
stock.

      

I hereby certify that the following was adopted by the unanimous consent of the
directors of the corporation on November 1, 2018 and that shareholder approval
was not required.




IN WITNESS WHEREOF, I have hereunto subscribed to and executed this Amendment to
Articles of Incorporation on November 1, 2018.













/s/Paul Feldman            

Paul Feldman, Sole Director



